Case 1:20-cv-04809-TCB Document 1-20 Filed 11/25/20 Page 1 of 7




                             Exh. 19
Case 1:20-cv-04651-SDG
     1:20-cv-04809-TCB Document 1-20
                                6-10 Filed 11/25/20
                                           11/17/20 Page 21 of 76




                          Ex. J to TRO Motion:
                            O'Neal Affidavit
Case 1:20-cv-04651-SDG
     1:20-cv-04809-TCB Document 1-20
                                6-10 Filed 11/25/20
                                           11/17/20 Page 32 of 76




                          Ex. J to TRO Motion:
                            O'Neal Affidavit
Case 1:20-cv-04651-SDG
     1:20-cv-04809-TCB Document 1-20
                                6-10 Filed 11/25/20
                                           11/17/20 Page 43 of 76




                          Ex. J to TRO Motion:
                            O'Neal Affidavit
Case 1:20-cv-04651-SDG
     1:20-cv-04809-TCB Document 1-20
                                6-10 Filed 11/25/20
                                           11/17/20 Page 54 of 76




                          Ex. J to TRO Motion:
                            O'Neal Affidavit
Case 1:20-cv-04651-SDG
     1:20-cv-04809-TCB Document 1-20
                                6-10 Filed 11/25/20
                                           11/17/20 Page 65 of 76




                          Ex. J to TRO Motion:
                            O'Neal Affidavit
Case 1:20-cv-04651-SDG
     1:20-cv-04809-TCB Document 1-20
                                6-10 Filed 11/25/20
                                           11/17/20 Page 76 of 76




                          Ex. J to TRO Motion:
                            O'Neal Affidavit
